[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE MOTION TO STRIKE #128.01
Since the plaintiff alleged that the defendant intended not to perform the contract, at the time of its formation, the defendant's motion to strike is denied. In support of its motion the defendant argues that the plaintiff has not alleged intent not to perform at the time of contract formation. Paragraph 24 of the second amended complaint states that "[t]he aforementioned representations and statements made by the [d]efendants Wetzel and ISFC in the [a]greement to the effect that Merit would be its exclusive financial advisor and be paid a fee upon closing of any financing transaction were made for the purpose of inducing Merit to utilize its investment banking expertise on behalf of ISEC. These representations were untrue because ISFC and Wetzel apparently had no intention to honor them." The role of the trial court in ruling on a motion to strike is "to examine the [complaint], construed in favor of the [plaintiff], to determine whether the [plaintiff] [has] stated a legally sufficient cause of action." Nanoletano v. Ciana Healthcare of Connecticut Inc.238 Conn. 216, 232-33, 680 A.2d 127 (1996). As such, the motion to strike is denied
So Ordered.
Karazin, J.